Citation Nr: 0016602	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-20 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for partial amputation 
of the fourth toes, bilaterally.

4.  Entitlement to service connection for bunions, claimed as 
secondary to a partial amputation of the fourth toes, 
bilaterally.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for an amputation of the fourth toes, bilaterally.  
By that decision, the RO also granted entitlement to service 
connection for a left knee condition and assigned a 
10 percent disability rating, effective from June 13, 1990.  

The Board notes that the RO has treated these issues as being 
on appeal from a December 1996 rating decision, rather than 
the October 1993 rating decision noted above.  However, the 
record reflects that in January 1994, the veteran filed a 
timely Notice of Disagreement (NOD) regarding the RO's 
October 1993 rating decision.  Thereafter, on November 28, 
1994, the RO issued a Statement of the Case (SOC) in which it 
continued to deny the veteran's claims of entitlement to 
service connection for amputation of the fourth toes 
bilaterally and entitlement to a rating in excess of 10 
percent for a left knee injury.  The veteran responded by 
submitting a Substantive Appeal (VA Form 9), which was 
received by the RO on February 2, 1995.

The Board recognizes that the veteran's VA Form 9 was not 
received within 60 days from the date that the RO mailed the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the October 1993 rating decision.  See 38 
C.F.R. § 20.302(b) (1999).  However, the Board is cognizant 
of 38 C.F.R. § 20.305 (1999), which states that when the 
rules require that any written document be filed within a 
specified period of time, a response postmarked prior to the 
expiration of that applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, as in this case, the postmark will be presumed 
to be five days prior to the date of the receipt of the 
document.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. 
§ 20.305.  The Board has reviewed the veteran's case with 
this regulation in mind, and finds that because the postmark 
is not of record, it must be presumed that the veteran's 
Substantive Appeal was postmarked five days prior to February 
2, 1995, thus placing its receipt within the 60 day period 
set forth in 38 C.F.R. § 20.302.  Therefore, the Board 
concludes that the veteran has perfected a timely Substantive 
Appeal with respect to the RO's October 1993 rating decision.

In a December 1996 rating decision, the RO denied a claim of 
entitlement to service connection for bunions.  The veteran 
subsequently submitted a timely NOD and the RO responded by 
issuing a SOC.  Thereafter, in July 1997, the veteran 
presented testimony at a personal hearing regarding the issue 
of entitlement to service connection for bunions.  In Tomlin 
v. Brown, 5 Vet. App. 355 (1993), a case involving the issue 
of the recognition of a notice of disagreement, the Court 
held that an oral statement disagreeing with a rating 
decision, when made during the course of a VA personal 
hearing and later reduced to writing was a valid notice of 
disagreement with the meaning of applicable statute and 
regulation.  Tomlin, 5 Vet. App. at 356-358.  

Because the veteran's testimony was reduced to writing, and 
because it sets out specific arguments relating to errors of 
fact or law he believes were made by the agency of original 
jurisdiction in denying this claim, the Board accepts the 
veteran's oral statements made during his July 1997 hearing 
as a valid Substantive Appeal with respect to this issue.  
Thus, the Board finds that the issue of entitlement to 
service connection for bunions is also properly before the 
Board on appeal.

In March 1998 rating decision, the RO also granted service 
connection for tinea versicolor and assigned a noncompensable 
disability rating, effective February 8, 1994.  The veteran 
received notice of this decision in July 1998 and 
subsequently submitted a timely NOD regarding the non 
compensable disability rating assigned.  Thereafter, the RO 
issued a SOC, and in May 1999, the veteran's accredited 
representative submitted a VA Form 646, Statement of 
Accredited Representative in Appealed Case, which addressed 
this issue.  The Board accepts the veteran's VA Form 646 as a 
timely Substantive Appeal with respect to this issue.  Thus, 
the Board finds that the issue of entitlement to an increased 
rating for tinea versicolor is also presently on appeal.  The 
Board notes that in September 1999 rating, the veteran was 
granted an earlier effective date of June 1990 for his tinea 
versicolor, the date on which the RO determined that he had 
filed his claim for service connection.  See 38 C.F.R. 
§ 3.400 (1999).

In a March 1998 rating decision, the RO granted an increased 
evaluation, 20 percent, for the veteran's left knee disorder, 
effective September 15, 1997.  Similarly, in a September 1999 
Supplemental Statement of the Case, the RO granted an 
increased evaluation of 10 percent for the veteran's tinea 
versicolor, effective July 12, 1999.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In a September 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  Thereafter, in January 2000, 
the veteran submitted a NOD with respect to that denial.  
Thereafter the RO responded by issuing a SOC.  To the Board's 
knowledge, however, the veteran has not yet submitted a 
Substantive Appeal to perfect his appeal as to this issue.  
See 38 C.F.R. §§ 20.200 (1999).  Therefore, the Board finds 
that this issue is not presently before the Board.


FINDINGS OF FACT

1.  For the period prior to August 25, 1997, the competent 
and probative evidence demonstrates that the veteran's left 
knee disorder was manifested by no more than slight 
impairment of the knee and non compensable limitation of 
motion objectively confirmed by satisfactory evidence of 
painful motion.

2.  For the period on and after August 25, 1997, the 
competent and probative evidence demonstrates that the 
veteran's left knee disorder is manifested by no more than 
moderate impairment of the knee and non compensable 
limitation of motion objectively confirmed by satisfactory 
evidence of painful motion.

3.  The competent and probative evidence demonstrates that 
the veteran's tinea versicolor is manifested by occasional 
itching over an extensive area, but not by ulceration, 
extensive exfoliation or crusting, or systemic or nervous 
manifestations.

4.  There is no competent medical evidence demonstrating that 
the veteran's congenital deformity of the fourth toes 
bilaterally was aggravated during service due to a 
superimposed disease or injury.

5.  There is no competent medical evidence of record relating 
the veteran's bunions to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for separate ratings of 10 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5003 for the veteran's left knee disorder are met for the 
period prior to August 25, 1997.  38 C.F.R. § 1155 (West 
1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257 
(1999).

2.  The criteria for separate ratings of 20 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5003 for the veteran's left knee disorder are met, effective 
from August 25, 1997.  38 C.F.R. § 1155; 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5257.

3.  The criteria for a rating of 30 percent for the veteran's 
tinea versicolor have been met, effective from June 13, 1990.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic Code 7819 
(1999).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a partial amputation of 
the fourth toes, bilaterally.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bunions, claimed as 
secondary to a partial amputation of the fourth toes, 
bilaterally.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected left knee disability and 
his service-connected tinea versicolor.  He is also seeking 
entitlement to service connection for partial amputation of 
the fourth toes, bilaterally, during service, as well as for 
bunions, which he contends are associated therewith.

As an initial matter, with respect to all claims for benefits 
administered by VA, an applicant for benefits has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C. A. § 5107(a).  A well-grounded 
claim has been defined by the Court to be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible in order meet 
the burden established in the statute.  See Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In the interest of clarity, the two increased rating issues 
will be discussed first, followed by a discussion of the two 
service connection issues.

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling.

Factual Background

The evidence of record indicates that the veteran injured his 
left knee playing football in September 1968, during service.  
Shortly thereafter, he underwent surgical repair of the left 
medial lateral ligament.

In September 1990, the veteran was provided with a VA general 
medical examination.  The VA examiner found no evidence of 
laxity and that range of motion was from 100 degrees flexion 
to 0 degrees extension.  The VA examiner noted an impression 
of a good surgical repair of a torn medial collateral 
ligament.  

During a VA orthopedic examination conducted in March 1993, 
the veteran reported that he had sprained his left knee while 
playing football in 1968.  Shortly thereafter, the veteran 
underwent an arthrotomy for repair of a torn medial 
collateral ligament.  The VA examiner noted that a torn 
ligament was also present at that time but was left 
untouched.  Upon examination, the VA examiner noted the 
presence of a slightly curved incision scar medial to the 
patella, well-healed and measuring 11 centimeters.  The VA 
examiner found no evidence of ligamental laxity and no 
evidence of effusion.  Some pain was elicited on manipulation 
with mild crepitus.  A limp was observed, but the VA examiner 
found this to be on the veteran's right leg, which had a 
brace up to the right knee due to a status post gunshot wound 
sustained in 1990.  The veteran was diagnosed with a status 
post left knee sprain.

X-rays taken in March 1993 of the veteran's left knee 
revealed mild narrowing of the patellofemoral joint with 
marginal osteophytosis.  The VA radiologist found this to be 
consistent with degenerative joint disease.

VA outpatient treatment records dated from February 1996 to 
August 1996 reflect ongoing complaints and treatment for pain 
and aching in the left knee.  During a February 1996 clinical 
evaluation, the veteran reported that his knee had felt 
unstable for years.

During a VA orthopedic examination conducted in October 1996, 
the veteran reported that he had experienced chronic pain in 
his left knee ever since his 1968 surgery.  He also reported 
occasional knee dysfunction and instability, which he 
described as "giving way".  The veteran stated that these 
symptoms interfered with his work performance as a security 
guard and that the pain made it difficult for him to walk 
long distances.  Upon examination, the VA examiner found no 
evidence of swelling, redness, or warmth, and no evidence of 
any fixed deformity except for a scar 16 cm. in length on the 
medial aspect of the left knee secondary to his surgery.  
Some tenderness was noted on the medial aspect of his left 
knee to palpation.  Range of motion was found to be to 110 
degrees flexion and 0 degrees extension.  The VA examiner 
noted that the veteran exhibited severe pain on excessive 
range of motion, and that he was unable to squat due to 
severe pain secondary to weight-bearing and excessive range 
of motion.  The veteran was diagnosed with chronic left knee 
pain and dysfunction secondary to status post reconstructive 
surgery.  X-rays of both knees revealed degenerative joint 
disease with spurring of the tibial lines bilaterally, 
although the left knee was noted to be somewhat worse than 
the right.

In July 1997, the veteran was provided with a personal 
hearing at the RO.  He testified that he had continued to 
experience pain in his left knee and that he had recently 
begun to receive steroid infections at the VA clinic.  He 
indicated that his knee often bothered him at his job, where 
he worked as a security guard.

VA hospital records reveal that on August 25, 1997, the 
veteran underwent a left knee diagnostic arthroscopy and a 
left partial medial meniscectomy, posterior horn.  The VA 
physician noted that the veteran had recently experienced a 
significant increase in locking, popping, and occasional 
"giving way" in his left knee.  The VA physician indicated 
that the veteran's pain and mechanical symptoms had increased 
over the past year.  Magnetic resonance imaging obtained of 
the left knee had been suggestive of a posterior horn medial 
meniscal tear.  Following surgery, the veteran was given a 
post-operative diagnosis of a left posterior horn medial 
meniscal tear.

VA outpatient treatment records indicate that in September 
1997, the veteran reported that he was continuing to 
experience pain and swelling in his left knee.  Subsequent 
treatment records also reveal complaints of popping and 
decreased range of motion.  In a December 1997 clinical note, 
a VA examiner noted that the veteran described his knee 
symptoms as much worse than before his August 1997 surgery.  
A physical therapy note dated in December 1997 reflects that 
the veteran was found to be in need of a strap for active 
assisted range of motion.  In August 1998, a VA examiner 
noted that the veteran was still complaining of pain in his 
left knee, but that it was well controlled by Naprosyn.  The 
veteran reported that he sometimes still felt his knee giving 
way.  A diagnosis of degenerative joint disease in the left 
knee was noted.

During a second personal hearing conducted in September 1998, 
the veteran testified that he continued to experience pain 
and locking in his left knee.  He stated that although he did 
not wear a knee brace, he felt that his knee was giving him a 
great deal of difficulty.  He indicated that he also 
experienced swelling in his left calf and that he felt 
grinding and popping when he walked, particularly if he was 
climbing stairs.

In July 1999, the veteran was provided with a physical 
examination by a private physician in order to assess the 
severity of his left knee since he underwent surgery in 1997.  
The veteran reported that he has continued to experience pain 
in his left knee, as well as weakness, stiffness, recurrent 
subluxation, inflammation, instability, locking, fatigue, and 
lack of endurance.  He also reported that it often "gives 
way" when walking and that it would pop out of place when he 
climbs stairs.  The physician noted a history of arthroscopic 
surgery "with bad response" resulting in limitation of 
motion in the left knee.  

Upon examination of the veteran's left knee, the physician 
noted that there was no evidence of any heat, redness, 
swelling, or effusion.  A scar was noted on the medial aspect 
of the patella, which was found to be 17 cm. in length and 
nondisfiguring.  The physician found that there was evidence 
of instability on examination, and that range of motion 
revealed active flexion to 85 degrees with pain at 85 degrees 
and active extension to 0 degrees with pain at 0 degrees.  
The physician found that the veteran's gait was somewhat 
limping, favoring the left, although the veteran reported 
that he did not require the use of an assistive device for 
ambulation.  The VA examiner concluded that the veteran did 
not have constitutional signs of arthritis but that range of 
motion in the affected joint was additionally limited by 
pain, fatigue, and lack of endurance following repeated use, 
with pain having a major impact on function.  X-rays of the 
left knee revealed degenerative patellar spurs.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific rating criteria

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See also 38 C.F.R. § 4.25 (1999).

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon 
additional disability. When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for 
arthritis. If the veteran does not at 
least meet the criteria for a zero- 
percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is non compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  See also 38 C.F.R. § 4.70, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board notes that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, the veteran has 
been provided with several recent VA examinations, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The veteran's left knee disorder was initially assigned a 10 
percent rating, effective from June 13, 1990.  The left knee 
disability is currently assigned a 20 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5257 (1999), effective from September 15, 1997.  While not 
entirely clear from the record, it appears that the RO has 
assigned the 20 percent rating based on moderate impairment 
of the knee under the criteria of Diagnostic Code 5257.  The 
veteran essentially contends that his left knee disorder is 
more severe than is contemplated by his currently assigned 20 
percent disability rating.

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, 12 Vet. 
App. at 126.  Since the veteran disagreed with the initial 
assignment of the disability rating, the Board has taken into 
consideration the applicability of "staged ratings," 
pursuant to Fenderson.  

After reviewing the record, and for the reasons and bases set 
forth below, the Board finds that the supports the assignment 
of separate disability ratings of 10 percent under Diagnostic 
Code 5257 and 10 percent under Diagnostic Code 5003 for the 
veteran's left knee prior to August 25, 1997.  The Board 
further finds that evidence also supports the assignment of 
separate disability ratings of 20 percent under Diagnostic 
Code 5257 and 10 percent under Diagnostic Code 5003 for the 
veteran's left knee, effective from August 25, 1997.

i.  Diagnostic Code 5257

With respect to Diagnostic Code 5257, the Board notes that RO 
assigned a 10 percent disability rating for the veteran's 
left knee under Diagnostic Code 5257 for the period prior to 
September 15, 1997.  This rating appears to be based on the 
veteran's consistent complaints throughout this period of 
instability and "giving way" in his left knee.  Thereafter, 
the RO increased the veteran's disability rating to 20 
percent effective September 15, 1997, based on worsening 
symptoms after his August 1997 surgery.  While the Board 
agrees with the RO's findings in most respects, the Board 
believes that the veteran's disability rating under 
Diagnostic Code 5257 is more appropriately increased to 20 
percent as of August 25, 1997, the precise date of the 
veteran's arthroscopic surgery. 

In this regard, the Board notes that although the veteran 
consistently complained of instability and popping in his 
left knee prior to August 1997, VA examinations were 
repeatedly negative for any objective findings of 
instability.  Although both his September 1990 and March 1993 
examinations revealed severe problems with his gait, such as 
limping, these were found to be secondary to his non service-
connected gunshot wound in the right leg.  No objective 
findings of subluxation, lateral instability, laxity, or 
effusion were noted.  In addition, although the October 1996 
VA examiner that the veteran was unable to squat, this was 
found to be due to pain rather than to either instability or 
subluxation.  Thus, for the period prior to August 1997, the 
Board finds that the preponderance of the competent and 
probative evidence is against a rating in excess of 10 
percent under Diagnostic Code 5257.

After the veteran's August 1997 surgery, the veteran 
consistently complained of a worsening of his left knee 
symptoms.  Specifically, the veteran immediately began to 
report that the pain and instability in his left knee were 
worse than prior to his surgery.  He also reported an 
increase in fatigue, popping, locking, and "giving way".  
These complaints are consistent with the findings of the July 
1999 private physician, who concluded that the veteran had a 
"bad response" to his August 1997 surgery.  The July 1999 
examiner further found that there was objective evidence of 
instability on examination.  Therefore, the Board finds that 
the evidence demonstrates a increase in the veteran's left 
knee impairment following his August 1997 surgery.  The Board 
further finds that an increased rating of 20 percent rating 
is appropriate, as the evidence of record demonstrates a 
degree of symptomatology consistent with a "moderate" level 
of impairment.  Because this increase was directly attributed 
to his arthroscopic surgery by the July 1999 examiner, the 
Board believes that the effective date of this increase 
should be August 25, 1997, the precise date of this surgery.

The Board has considered whether an increased disability 
rating of 30 percent under Diagnostic Code 5257 would be more 
appropriate for the veteran's left knee disability.  However, 
although the July 1999 physician found evidence of 
instability, there was no evidence of any severe impairment 
so as to warrant a 30 percent rating.  Although some limping 
was noted, the physician found that this limping actually 
favored the veteran's left leg.  Additionally, the physician 
also found no evidence that the veteran would require an 
assistive device.  There was also no objective evidence of 
any subluxation, effusion, redness, or swelling in the left 
knee.  Thus, the Board finds that the preponderance of the 
evidence is against an increased rating of 30 percent 
following the veteran's August 1997 surgery.

ii.  Diagnostic Code 5003

As noted above, the RO has also rated the veteran under 
Diagnostic Code 5010 for his traumatic arthritis, although a 
non compensable evaluation has been assigned.  While the 
Board agrees that a separate evaluation is warranted for the 
veteran's arthritis, the Board notes that the veteran has in 
fact been diagnosed with degenerative arthritis rather than 
traumatic arthritis.  Nevertheless, because both of these 
conditions are rated using the same criteria, specifically, 
Diagnostic Code 5003, which pertains to degenerative 
arthritis, the Board finds that it may consider whether a 
separate rating is warranted under Diagnostic Code 5003 
without prejudice to the veteran.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

After reviewing the record, the Board finds that a separate 
disability rating of 10 percent under Diagnostic Code 5003 is 
warranted for the veteran's degenerative arthritis of the 
left knee for the periods both before and after August 1997.  
See VAOPGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

In this regard, the Board notes that VA physical examination 
has consistently revealed range of motion of 85 to 110 
degrees flexion and 0 degrees extension in his left knee.  
Although flexion to 85 degrees and extension to 0 degrees is 
non compensable under the Diagnostic Codes 5260 and 5261, a 
10 percent disability rating under Diagnostic Code 5003 
specifically contemplates non compensable limitation of 
motion verified by objective evidence of pain on motion.  As 
noted above, the October 1996 VA examiner found that the 
veteran exhibited severe pain on excessive range of motion, 
and that he was unable to squat due to severe pain secondary 
to weight-bearing and excessive range of motion.  Similarly, 
the July 1999 private physician also found evidence of pain 
on motion, as well as evidence of fatigue and lack of 
endurance.  

Therefore, the Board finds that the weight of competent and 
probative evidence supports a rating of 10 percent under 
Diagnostic Code 5003 for degenerative arthritis of the left 
knee manifested by non compensable limitation of motion with 
objective evidence of pain and other symptoms.  The Board 
further finds that the evidence discussed above allows for 
the assignment of a separate10 percent disability rating 
under Diagnostic Code 5003 effective from June 1990, the date 
of the veteran's initial claim of entitlement to service 
connection.  

iii.  DeLuca considerations

In light of the veteran's complaints of pain, the Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40 and 
4.45 may provide a basis for an increased evaluation.  
However, the veteran has already been assigned a 10 percent 
disability rating under Diagnostic Code 5003, which 
contemplates a non compensable degree of limitation of motion 
confirmed by objective findings of painful motion.  Without 
evidence of additional functional loss due to pain or other 
symptoms, the Board finds that the preponderance of the 
evidence is against an increased rating under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  To assign an additional 
rating for disability which has been rated under Diagnostic 
Code 5003 would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14 (1999).

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of separate 
disability ratings of 10 percent under Diagnostic Code 5257 
and 10 percent under Diagnostic Code 5003 for the veteran's 
left knee prior to August 25, 1997.  The Board further finds 
that the evidence supports the assignment of separate 
disability ratings of 20 percent under Diagnostic Code 5257 
and 10 percent under Diagnostic Code 5003 for the veteran's 
left knee, effective from August 25, 1997.  To that extent, 
the appeal is granted.


2.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.

Factual Background

The veteran was treated for tinea versicolor during service.

During a VA general medical examination conducted in 
September 1990, a VA examiner noted the presence of severe 
pityriasis versicolor on the veteran's skin.  

In a July 1994 VA medical certificate, a VA examiner noted 
that the veteran had hypopigmented lesions over his neck and 
trunk.  A diagnosis of tinea versicolor was noted.  
Subsequent VA outpatient treatment records dated from 
February 1996 to August 1998 reveal further diagnoses of 
tinea versicolor, but are negative for any additional 
complaints or findings regarding the veteran's skin.  With a 
statement submitted in January 1995, the veteran enclosed a 
service medical record, which revealed that he was treated in 
service for "blotching of light skin over the chest, neck 
and face."  

During his July 1997 hearing, the veteran testified that he 
had first experienced his skin condition in Vietnam.  He 
indicated that he had developed light colored spots all over 
his body, particularly on his face, head, neck, arms, and 
back.  The veteran stated that the spots have since never 
gone away.  Although they would decrease somewhat during the 
winter, the veteran stated that he would still experience 
itching during that time.  He stated that it normally 
appeared on his face, head, back, neck, arms, and hands.  The 
veteran indicated that the blotches were always light in 
color, and described their appearance as "spotted like a 
leopard."

During his September 1998 hearing, the veteran testified that 
he had recently started using Selsun cream for his tinea 
versicolor.  He stated that while this would help his 
condition go down for a little while, it would eventually 
swell back up and itch.  While he indicated that the 
condition was not painful, the veteran did state that 
whenever he would sweat, it would itch and smell.  The 
veteran testified that it would usually spread over his neck, 
face, arms, and back.

During his July 1999 examination by the private physician, 
the veteran reported that his symptoms were in the form of 
constant itching and discoloration.  Upon examination, the 
private physician noted the presence of generalized macular 
hypopigmented areas of different size on the anterior 
posterior neck, upper arms, trunk, and back.  Enclosed with 
this report are photographs of the veteran's back, chest, and 
right arm, which each reflect these hypopigmented areas.  The 
physician determined that there was no evidence of 
ulceration, exfoliation, or crusting, and that these skin 
lesions were not associated with systemic disease or 
manifested with a nervous condition.  The physician confirmed 
the veteran's diagnosis of tinea versicolor.

Relevant Law and Regulations

The law and regulations which are generally applicable to 
increased rating claims have been reviewed in detail above 
and will not be repeated here.

The veteran's tinea versicolor is currently rated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7819 for benign skin growths with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
Under Diagnostic Code 7819, the next highest rating of 30 
percent rating is warranted for benign skin growths 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned for benign skin growths with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

The discussion with respect to the previous issue is also 
applicable to the issue of entitlement to an increased 
disability rating for the veteran's service-connected skin 
disability.  The claim is well grounded, and all appropriate 
evidentiary development had been completed.

Discussion

After reviewing the report of the veteran's most recent 
physical examination, the Board finds that the his tinea 
versicolor is more appropriately rated as 30 percent 
disabling under Diagnostic Code 7819.  This is based on the 
veteran's complaints of constant itching as a result of his 
tinea versicolor and on the private physician's finding that 
his tinea versicolor was manifested by hypopigmented lesions 
of different size on his anterior posterior neck, upper arms, 
trunk, and back.  There are also of record unretouched color 
photographs which confirm the examiner's clinical findings.  
In essence, the Board believes these findings to be more 
consistent with a 30 percent rating under Diagnostic Code 
7819, which is warranted for benign skin growths manifested 
by constant itching or extensive lesions.  See 38 C.F.R. 
§ 4.7 (1999) [where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned].

The Board further finds that the preponderance of the 
evidence is against an increased rating of 50 percent, the 
next and highest rating available under Diagnostic Code 7819.  
The Board places great weight on the July 1999 examination 
report.  The examining physician specifically found that 
there was no evidence of any ulceration, exfoliation, or 
crusting on the examination.  In addition, the July 1999 
physician also found that the veteran's skin lesions were not 
associated with any systemic disease or manifested by any 
type of nervous condition.  

Furthermore, the Board believes that there is no evidence of 
record to support a finding that the veteran's tinea 
versicolor is "exceptionally repugnant" so as to support a 
rating of 50 percent under Diagnostic Code 7819.  Although 
the Board acknowledges that his lesions are at times 
extensive, as is contemplated by the 30 percent rating 
assigned above, the Board finds no indication in the record 
that these lesions have been found to be unusually 
disfiguring or repugnant.  Rather, the record demonstrates 
that these lesions have been repeatedly described by 
examiners merely as generalized, hypopigmented lesions of 
varying size.

Therefore, in summary, the Board finds that the competent and 
probative evidence of record supports the assignment of a 30 
percent disability rating for the veteran's tinea versicolor 
under Diagnostic Code 7819.  Furthermore, for the reasons and 
bases stated above, the Board also finds that the 
preponderance of the evidence is against assignment of a 50 
percent rating under Diagnostic Code 7819.

As noted, the Court has held that in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  See Fenderson, 12 Vet. App. at 
126.  The Board has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson.  
In this instance, the Board believes that the evidence 
discussed above allows for the assignment of a 30 percent 
disability rating effective from June 1990, the date of the 
veteran's initial claim of entitlement to service connection.  

The Board recognizes that prior to his July 1999 examination, 
there is no evidence of exudation, constant itching, or 
marked disfigurement as a result of tinea versicolor.  
Although the veteran did report itching on numerous 
occasions, he did not describe it as constant, but rather, he 
indicated that it itched only when sweating or after 
application of Selsun cream or other lotions for treatment.  
Nevertheless, the Board believes that the competent and 
probative evidence of record does support a rating of 30 
percent for his tinea versicolor from June 1990.  In essence, 
the Board believes that the evidence of record demonstrates 
that the veteran's tinea versicolor has been consistently 
manifested by extensive lesions, as is contemplated by a 
30 percent rating under Diagnostic Code 7819.  In particular, 
the Board notes that the veteran has consistently reported 
tinea versicolor over his neck, back, arms, trunk, and face.  
In addition, the Board believes that lesions of such an 
extensive nature have been repeatedly confirmed by physical 
examinations, including his September 1990 VA general medical 
examination in which the VA examiner specifically described 
the veteran's tinea versicolor as "severe".  

Thus, for the reasons and bases expressed above, Board finds 
that the weight of competent and probative evidence supports 
the assignment of a 30 percent rating for the veteran's tinea 
versicolor, effective  from June 12, 1990.




CONTINUED ON NEXT PAGE


3.  Entitlement to service connection for partial amputation 
of the fourth toes, bilaterally.

4.  Entitlement to service connection for bunions, claimed as 
secondary to a partial amputation of the fourth toes, 
bilaterally.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. 3.303(c), 4.9 (1999).  Service 
connection may, however, be granted for disability due to in-
service aggravation of such a condition due to superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The provisions of 38 C.F.R. § 3.303(c) (1999) provide that 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles the existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303(c).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999); see Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

Well groundedness

As noted above, the threshold question with regard to a 
veteran's claims for service connection is whether each claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  The 
Court has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In order for a service connection claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995)].

Factual Background

Service medical records reflect that in July 1969, the 
veteran reported that he was bothered by his toes whenever he 
wore certain shoes.  Upon examination, it was found that the 
veteran's fourth toes were bent under his third toes 
bilaterally, and appeared "markedly deviated" as they did 
so.  The examiner indicated that the fourth toes extended 
medially under the third toes, actually lying under the base 
of both the third and second toes.  The veteran was diagnosed 
with a congenital deformity of the fourth toes, bilaterally. 

Thereafter, on July 18, 1969, the veteran underwent an 
amputation of the distal and middle phalanges of both fourth 
toes.  His wounds reportedly healed well and after two weeks, 
the sutures were removed.  The veteran was discharged from 
the hospital on August 4, 1969, with diagnoses of a 
congenital deformity of the fourth toes bilaterally and an 
amputation of the distal and middle phalanges, fourth toes, 
bilaterally.  

In June 1990, the veteran filed a claim of entitlement to 
service connection for his amputation of the fourth toes, 
bilaterally.  During his March 1993 orthopedic examination, a 
VA examiner noted that the veteran reported, and the record 
confirmed, that he had undergone surgery in service for 
congenitally overlapping fourth and fifth toes bilaterally.  
The veteran stated that he did well up until a few years ago, 
when he started to develop corns on the ends of his third 
toes.  He indicated that the corns were painful and required 
periodic debridement, which relieved the majority of the 
pain.  The VA examiner found that the veteran's amputation 
wounds appeared well-healed, and that the scars did not 
appear to be hypertrophic or tender.  The VA examiner further 
found that the veteran's fifth toes still had an adductovarus 
deformity and rod on top of the stump of the fourth toes.  
The VA examiner also found a discrete moderate hyperkeratosis 
on the distal aspect of the third toes, with a rigid mallet-
toe deformity of the third toes bilaterally.  The VA examiner 
noted that amputation is an uncommon treatment for 
overlapping fifth toe deformity and, thus, there is no long-
term studies that show the sequelae after such surgery.  
Relating this situation to other digital amputations, the VA 
examiner concluded that the formation of the contracture and 
hyperkeratosis is probably related to the veteran's in-
service amputations.

In a January 1995 statement, the veteran asserted that VA had 
neglected to take into consideration the fact that he had 
surgical scars as a result of his in-service amputation.  In 
his Substantive Appeal submitted in January 1995, the veteran 
further asserted that his toes had not bothered him prior to 
his entry into service and that they had become symptomatic 
for the first time during service.  He alleged that he 
experienced an increased disability during service due to the 
boots he wore and the extending walking dictated by military 
life.  He further asserted that the alleged increase in 
disability that he experienced in service was beyond what he 
would have otherwise experienced due to the natural progress 
of the deformity.

During his July 1997 personal hearing, the veteran testified 
that he had experienced his worst problems with his foot 
during his last year in the military.  He stated that prior 
to his entry into service, he had never experienced any 
problems with his feet.  The veteran also testified that 
since his surgery, he has repeatedly told by physicians that 
his toes should not have been amputated because of his 
deformity.

Outpatient treatment records from the VA clinic in Long 
Beach, California dated from February 1996 to August 1998 
reflect occasional complaints and treatment for bunions.  In 
an August 1998 progress note, a VA physician noted that the 
veteran's bilateral bunions of the third toes could possibly 
be secondary to his in-service amputation of the fourth toes 
bilaterally.

During his September 1998 hearing, the veteran essentially 
reiterated his previous contention that his congenital 
deformity of the fourth toes was aggravated by marching 
during service.  He also indicated that prior to his in-
service surgery, he had never had any bunions or corns on his 
feet.  Upon questioning, the veteran indicated that he had 
never sought treatment for his claimed foot problems from any 
facility other than the VA Clinic in Long Beach, California.

Analysis

The veteran is seeking entitlement to service connection for 
amputation of his fourth toes bilaterally.  In essence, the 
veteran contends that his bilateral congenital deformity of 
the fourth toes was aggravated by service, leading to 
amputation.  The veteran is also seeking entitlement to 
service connection for bunions, which he contends developed 
secondary to his in-service amputation of his fourth toes 
bilaterally.  In the interest of clarity, the Board will 
separately analyze these claims.

Preliminary matter - presumption of soundness

As an initial matter, the Board will consider the statutory 
presumption of soundness.  As noted above, a veteran will 
normally be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
report of the veteran's entrance examination is not 
associated with the claims folder.  Thus, it is unclear 
whether his congenital deformity of the fourth toes was noted 
at induction.  There is no other evidence of record 
indicating that the veteran's deformity of the fourth toes 
preexisted service.  

However, the Board is cognizant of the provisions of 38 
C.F.R. § 3.303(c), which provide that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles the existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions, 
including congenital malformations, with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that they preexisted service.  38 
C.F.R. § 3.303(c).

In this case, the veteran does not dispute that his bilateral 
deformity of the fourth toes is a congenital disorder.  It 
was diagnosed as a congenital disorder during service, and 
this diagnosis was confirmed by the March 1993 VA examiner.  
There is no evidence in the record that indicates otherwise.  
Thus, under the provisions of 38 C.F.R. § 3.303(c), the 
veteran's diagnosis of congenital deformity of the fourth 
toes constitutes "clear and unmistakable proof" that the 
disability existed prior to service.  Under the provisions of 
38 C.F.R. § 3.303(c), once a diagnosis of a congenital 
malformation is made, absent some evidence of a pertinent 
disease or injury incurred in service, no additional evidence 
of disability prior to service is needed.  Because such 
evidence constitutes "clear and unmistakable proof" that 
this disability preexisted service, the Board finds that the 
presumption of soundness has been rebutted.

Amputation of the fourth toes, bilaterally

Having found that the veteran's deformity of the fourth toes 
bilaterally is a congenital disorder that preexisted service, 
the Board will now turn to the question of whether this 
condition was aggravated during service.

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (1999).  Service 
connection may, however, be granted for disability due to in-
service aggravation of such a condition due to superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711; Carpenter, 8 Vet. App. at 245; Monroe, 4 Vet. App. at 
514- 15.

As noted above, the threshold inquiry in a claim for service 
connection is whether that claim is well grounded.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  A mere allegation 
of service connection, however, is not sufficient; there must 
be evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak, 2 Vet. App. 
at 611. 

After reviewing the record, the Board finds that the veteran 
has failed to submit a well-grounded claim, as there is no 
competent medical evidence demonstrating that his congenital 
deformity was aggravated during service due to a superimposed 
disease or injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
In this case, there is no indication in the veteran's service 
medical records that he suffered any superimposed disease or 
injury to his toes during service.  There is also no 
indication that any examiner ever found that the severity of 
his condition increased during service.  See 38 C.F.R. 
§ 3.306(b).  Furthermore, there is no indication in the 
veteran's post-service treatment records that any examiner 
ever found that his condition had been aggravated by service.  
In short, there is no medical evidence whatsoever which tends 
to indicate that the pre-existing congenital deformity was 
aggravated by any superimposed disease or injury in service.

The only evidence of record indicating that his disability 
was in any way aggravated by service is the veteran's own 
assertion that his deformity was aggravated beyond the 
natural progress of that disorder by marching and other 
activities associated with military duty.  However, as a lay 
person, the veteran is not considered competent to render 
opinions on matters requiring medical expertise, such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186, (1997) [finding that an appellant's lay assertions 
of aggravation of a preexisting disease did not constitute 
competent medical evidence].

The veteran has asserted that in denying his claim for 
service connection, VA has not taken into account the 
presence of surgical scars and other residuals of his 
amputation.  However, pursuant to 38 C.F.R. § 3.306(b), the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars and 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
[emphasis added by the Board].  Accordingly, the current 
residuals of the in-service surgery are specifically excluded 
from being considered service-connected.

Although the veteran has asserted that the physicians in 
service were incorrect in their decision to amputate his 
fourth toes, he has submitted no competent medical evidence 
to support this assertion.  As noted, the veteran is not 
considered competent to render opinions on matters requiring 
medical expertise.  See Espiritu, 2 Vet. App. at 495.  With 
respect to the veteran's contention that several physicians 
have informed him that his toes should not have been 
amputated, the Board notes that the connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995). 

In summary, the Board finds that the veteran has submitted no 
competent medical evidence showing that his congenital 
deformity of the fourth toes bilaterally was aggravated due 
to a superimposed disease or injury in service.  The Board 
finds that he has failed to submit cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  Accordingly, the Board concludes that the 
appellant has failed to submit evidence of a well-grounded 
claim, and the benefit sought on appeal is denied.  
38 U.S.C.A. § 5107(a).


Bunions

The veteran is also seeking service connection for bunions.  
He essentially contends that his bunions developed secondary 
to his in-service amputation of his fourth toes bilaterally.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see Harder, 5 Vet. 
App. 183, 187 (1993).  A secondary service connection claim 
is well grounded only if there is medical evidence to connect 
the asserted secondary condition to a service-connected 
disability.  Velez, 11 Vet. App. at 158; see Locher, 9 Vet. 
App. at 538-39 [citing Reiber, 7 Vet. App. at 516-17 (1995)].

Because the Board has determined that service connection is 
not warranted for the veteran's in-service amputation of the 
fourth toes, his claim of entitlement to service connection 
for bunions must also be denied.  Although the Board 
recognizes that a VA physician concluded that the veteran's 
bunions could be related to his in-service amputation, thus 
satisfying the medical nexus requirement, a secondary service 
connection claim is well grounded only if there is medical 
evidence to connect the asserted secondary condition to a 
service-connected disability.  Because the veteran's 
amputation of the fourth toes is not a service-connected 
disability, his claim of entitlement to service connection 
for bunions on a secondary basis is not well-grounded.  See 
Velez, 11 Vet. App. at 158; see Locher, 9 Vet. App. at 538-39 
[citing Reiber, 7 Vet. App. at 516-17 (1995)].  A well-
grounded claim not having been submitted, the benefit sought 
on appeal is accordingly denied.  38 U.S.C.A. § 5107(a).

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of the veteran's claims on a ground different from 
that of the RO, that is, whether the veteran's claims are 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.

When a claim is not well grounded, the VA does not have a 
duty to assist the appellant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the appellant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the appellant of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
appellant of the kind of evidence that would serve to make 
his claims well grounded, namely competent medical evidence 
demonstrating that his disability was aggravated by service.


ORDER

Separate disability ratings of 10 percent under Diagnostic 
Code 5003 and 10 percent under Diagnostic Code 5257 are 
warranted for the veteran's service-connected left knee 
disorder for the period prior to August 25, 1997, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

Separate disability ratings of 10 percent under Diagnostic 
Code 5003 and 20 percent under Diagnostic Code 5257 are 
warranted for the veteran's service-connected left knee 
disorder effective from August 25, 1997, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.

Entitlement to an increased disability rating of 30 percent 
is warranted for the veteran's tinea versicolor, effective 
June 13, 1990, subject to the laws and regulations governing 
the disbursement of monetary benefits.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
amputation of the fourth toes bilaterally is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
bunions, claimed as secondary to amputation of the fourth 
toes bilaterally, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

